Mr. Justice Santana Becerra
delivered the opinion of the Court.
The petitioner, “El Imparcial, Inc.”, filed a petition for a preliminary, and later permanent, injunction before the Superior Court, San Juan Part, against the respondents herein. Petitioner alleged under oath that it is engaged in the publishing and sale of the newspaper “El Imparcial” which circulates daily in and without Puerto Rico, with editing offices, plant and machinery located at 450 Comercio Street, corner to Nolasco Rubio Street, in the city of San Juan, and that the respondent Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers, Local No. 901, is a labor union according to the National Labor Relations Act and to the labor laws of Puerto Rico, its officers in Puerto Rico being respondents herein Frank Chavez, Federico Virella, Jaime Amador and other unknown persons, and co-respondents José Gil de Lamadrid, Humberto Trias, Pablo Ojeda, Roberto Agrinsoni, Frank Montoya, Cruz Roque Vicéns, Esli González, Eddie Vélez, Joaquín Oliveras, and Rafael López Cepero, who have specifically participated in the events hereinafter set forth in the petition; that on May 24, 1960, the respondent labor union ordered a strike of the personnel in the editing offices of the newspaper “El Imparcial”, 16 employees of the petitioner out of a total of 44 members of its editing offices having complied with said order, and that the *161respondents based their order of strike on the fact that an employee of the above-mentioned editing offices of the newspaper had been fired.
To analyze the question in controversy we must set forth in detail the facts alleged by the petitioner as grounds for the issuance of an injunction, to wit: that the respondent labor union, through its officers, employees and agents and the persons mentioned above have committed, or participated in, or instigated others to commit, acts of violence, and that they continued to commit such acts as uninterruptedly keeping pickets en masse right in front of the main entrance of the building of the newspaper “El Imparcial” and at the rear entrance, in such a way that they have obstructed and did obstruct the free entrance to petitioner’s premises, and the picketers frequently used vile and offensive language, insulting to the morality, honesty and integrity of the employees, officials and agents of the petitioner, provoking them with abusive epithets and challenging them to fight through the use of force and violence, such pickets being formed in their majority by persons who were not members or employees of the respondent and alien to petitioner’s group of employees; that the respondents created, while maintaining said pickets, an atmosphere of violence and assault both against the directors and employees of the petitioner as well as against the public who has tried to enter its premises, and that due to said atmosphere of violence created by the respondent and its directors, associates and supporters, a series of violent attacks took place in front of petitioner’s building, to wit, personal assaults committed by the respondents on petitioner’s employees at different times and on different dates. Likewise, that while maintaining said pickets, the respondent labor union, acting through its officers, agents and members, and persons alien thereto, but following the instructions of said union, have committed on different dates, acts of violence which are enumerated, in front of petitioner’s con-*162eern causing damages to petitioner’s property and interests, to its officers and employees; that in addition to the acts ■of violence already mentioned, the labor union, through its officers and agents and the other respondents, continued committing, participating and instigating new assaults and batteries upon petitioner’s officers and employees and property damages and that through the same unlawful means and through others such as threats to inflict serious bodily injury upon said employees and their families, they have prevented and did prevent employees of the petitioner, who had nothing to do with the strike and who wished and attempted to go to their work, from risking to do so lest they receive bodily injury or even death; that such state of violence has prevented and did prevent petitioner from editing, publishing and distributing the newspaper, the amount of the losses thus occasioned being not less than $2,500 daily; that the respondents threatened to continue committing acts of violence and that there was every reason to believe that said acts of violence would continue being committed unless they were prevented by judicial action; that the petitioner has sustained and is still suffering substantial and irreparable injuries due to respondent’s unlawful conduct and to the intimidation, threats and coercion exercised not only by them but also by alien persons recruited by them; that the balance of convenience was in favor of the issuance of the injunction since greater injury would be inflicted upon the petitioner by its denial than would be inflicted upon the respondents by the granting thereof, and that the plaintiff had no remedy at law as adequate and efficient as the relief sought herein.
Aside from the facts set forth herein, the petitioner alleged having procured the aid of the Conciliation Bureau of the Department of Labor, the respondent union having refused to submit to conciliation and it also alleged what constitutes the gist of the issue now before us in this *163appeal, that the public officers in charge of protecting the property of the petitioner and the life of its officers and employees notwithstanding their efforts to avoid said acts of violence, have been unable and are actually unable to furnish them an adequate and full protection. According to the allegations stated above, the petitioner requested the Court to issue an injunction against the respondents prohibiting them from committing the acts of violence already mentioned and any other act involving threats, intimidation or coercion against petitioner’s employees, its property or the property used by it, and against persons and clients visiting its premises; from using propaganda or any other means insulting to the morality, honesty and integrity of its employees, officers and agents who wished to remain in their jobs, as well as from establishing and maintaining pickets in such a way as to obstruct the free access to and egress from its premises and which are not peaceful and consistent with the rights which the respondents may exercise according to the law in a labor dispute.
The parties having been summoned to a hearing held on June 15, 1960, the respondents filed, on said date, an answer admitting some of the facts and denying, for lack of information, the acts of violence alleged. They set up among other affirmative defenses the lack of jurisdiction of the court to entertain this case, and that the acts alleged, if they had been committed, were committed or instigated by another labor organization, which alone was responsible for said acts. Regarding this allegation, the respondents requested leave to file and did submit with their answer, a third-party complaint alleging that if what the petitioner had stated was true, the only one responsible would be the third-party respondent, Seafarers International Union of North America, and requesting that the latter be ordered to answer the allegations contained in the petition for injunction and that judgment be rendered making it responsible. In a *164motion for dismissal of the action for lack of jurisdiction, the respondent labor organization, calling itself Teamsters, alleged that it represented some of petitioner’s employees who went on strike while involved in a labor dispute caused by the wrongful discharge of employee Jesús Rodriguez-Benitez for his affiliation and activities in favor of respondents Teamsters, and that this wrongful discharge was being investigated by the National Labor Relations Board; that petitioner itself had preferred charges before the National Labor Relations Board against the alleged acts of violence as violations of the federal statute which was being investigated by the regional office of the Board; that the petitioner had an adequate and effective remedy at law to avoid said acts of violence through the National Labor Relations Act, and that during the strike called by the Teamsters, the Aso-ciación de Fotógrafos, Camarógrafos y Técnicos de Prensa de Puerto Rico, authorized representative of the employees of the photographic department of “El Imparcial”, joined the strike, and said Asociación had preferred charges before the National Labor Relations Board against the petitioner alleging that the latter unlawfully refused to negotiate with it. Copies of the above-mentioned charges preferred by both parties before the National Board were incorporated into the record.
The stenographic record of the proceedings which took place during the hearing that was held shows, as regards the third party complaint, that the trial court held that the third-party complaint did not lie at that stage of the proceedings, since it would require the summoning of the third party and to allow time for its allegations which would strip the preliminary injunction proceeding of its summary nature, and it granted respondents the right to raise this question if the case went to a hearing for a permanent injunction. However, the Court stated that if it appeared from the evidence that third persons alien to the respondents were the *165persons who committed those acts, the petition would have to be dismissed.1
With regard to the jurisdictional question, respondents’ position during the hearing was to the effect that the National Labor Relations Board was the organization specifically designated by Congress to settle labor disputes although they subsequently admitted that if said National Labor Relations Board did not assume jurisdiction, the petitioner may have the right to resort to the Superior Court on the ground that it did not have an adequate remedy. The trial court dismissed the jurisdictional question. The defendants-respondents have not insisted before this Court on the lack of jurisdiction of the trial court to entertain this case, but since our own jurisdiction is also involved, we shall state, without further arguments, that it having been alleged, and better still, proved beyond any doubt that unlawful acts of force and violence were committed, even if it was during a labor dispute, and even though petitioner’s company falls within the provisions of the National Labor Relations Act, the jurisdiction of the Superior Court, which it correctly assumed, is fully sustained. See: Allen-Bradley Local v. Board, 315 U.S. 740; Hotel Employees v. Sax Enterprises, 358 U.S. 270, 271; Youngdahl v. Rainfair, Inc., 355 U.S. 131, 137, 138; Auto Workers v. Wisconsin Board, 351 U.S. 266, 272-274; United Workers v. Laburum Corp., 347 U.S. 656, 663-665; Garner v. Teamsters Union, 346 U.S. 485, 488; Automobile Workers v. O’Brien, 339 U.S. 454, 459. *166And see: Truax v. Corrigan, 257 U.S. 312. Cf. Plumbers’ Union v. Door County, 359 U.S. 354, 357 (footnote 5); San Diego Unions v. Garmon, 359 U.S. 236, 247-248 and footnote 6; De Veau v. Braisted, 363 U.S. 144, 147, 151-152; Automobile Workers v. Russell, 356 U.S. 634, 640; Weber v. Anheuser-Busch, Inc., 348 U.S. 468, 476-477; Labor Board v. Rice Milling Co., 341 U.S. 665, 672; Building Service Union v. Gazzam, 339 U.S. 532, 537; Auto Workers v. Wisconsin Board, 336 U.S. 245, 252-253; Drivers’ Union v. Meadowmoor Dairies, Inc., 312 U.S. 287, 292-295. Teamster Union v. Vogt, Inc. 354 U.S. 284, 289. See also the following decisions by state courts: Southern Bus Lines v. Amalgamated Ass’n etc., 38 So.2d 765, 770 (Miss.); General Bldg. C. Ass’n v. Local Unions No. 542, etc., 87 A.2d 250, 254-255 (Pa.), and Annotation in 32 A.L.R.2d 829; McCarroll v. Los Angeles County Dist., etc., 315 P.2d 322, 332 (Cal.), Cert. denied 355 U.S. 932; Lindsay v. Teamster Union, 97 N.W.2d 686, 693-694 (N.D.); Taylor Fibre Co. v. Textile Workers Union of America, 151 A.2d 79, 81-82 (Pa.); Minor v. Building & Construction Trades Council, 75 N.W.2d 139, 144-147 (N.D.); Me Lean Distrib. Co. v. Brewery & Bev. Drivers, etc., 94 N.W.2d 514, 520-521 (Minn.), cert. denied 360 U.S. 917. These authorities unquestionably reaffirm the principle that unlawful acts of violence, even if they occur during a lawful labor dispute covered by the federal legislation on labor relations, do not come within the sphere of said legislation nor are they protected by the same, the primary duty of local authorities being the maintenance of order and of public safety.
We shall now turn to the merits of the case. By Act No. 50 of August 4, 1947, 29 L.P.R.A. § § 101-109, the Legislative Assembly of Puerto Rico deprived the courts of the authority to issue injunctions in cases involving or growing out of a labor dispute, except in the way strictly allowed *167by the provisions of said Act.2 Section 2 deprived the courts of jurisdiction to issue any preliminary or permanent injunction or restraining order, prohibiting any person or persons participating or interested in a labor dispute from doing, whether singly or in concert, among others, any of the following acts: (a) Ceasing or refusing to perform any work or to remain in any relation of employment; (b) Becoming or remaining a member of any labor organization;. (e) Giving publicity to the existence of or the facts involved in any labor dispute, whether by advertising, speaking, patrolling, or by any other method not involving fraud or violence; (f) Assemblying peaceably to act or to organ-r ize or to act in promotion of their interests in a labor dispute;.(i) Agreeing with other persons to do or not to do the acts heretofore specified; and (j) Advising, urging, or otherwise promoting or inducing, ivithout fraud or violence, the acts heretofore specified.
According to § .5 of Act No. 50, no court of Puerto Rico shall have jurisdiction to issue an injunction in any case involving or growing out of a labor dispute against any per*168son or persons participating or interested in such dispute, except after hearing the testimony of witnesses in open court in support of allegations made under oath, and unless the •court makes the following findings of fact:
(a) that acts of fraud or violence have been threatened ■and will be committed unless restrained, or said acts have been and will continue to be committed unless restrained; hut no temporary injunction or restraining order shall be issued on account of any threat or act of fraud or violence, except against the person or persons or association or organization making the threat or committing the act of fraud or violence or actually authorizing the same after full knowledge thereof;
(b) that substantial and irreparable injury to complainant’s physical property will result;
(c) that as to each item of relief sought on each allegation, greater injury will be inflicted upon the complainant by .the denial of relief than will be inflicted upon the defendants by the granting of relief;
(d) that complainant has no other adequate remedy at Jaw; and
(e) that the public officers charged with the duty to protect the property of the complainant are unable or unwilling to furnish adequate protection.
Having received the evidence, all of which was offered by petitioner only, the trial court held as satisfactorily established that some' disputes arose between the company and some of its employees in relation to their employment contracts and that said disputes culminated in a strike called by said employees which began on May 24 of the present year, that as part of the activities of the strike pickets were established from that date in front of the building occupied by petitioner, which pickets had been maintained without interruption by some of petitioner’s employees and by persons identified as members of or affiliates to the respondent labor *169organization known as the Teamsters Union, and later by persons identified as members of or affiliates to another labor union known as Seafarers International Union and that as a result of the strike and of the pickets established there, the publication of the newspaper “El Imparcial” ceased from May 30 until June 13, 1960, on which date its publication was resumed with a reduced number of pages. The trial court concluded from the evidence, that from the pickets and the persons sympathizing with the strike individually, respondents herein, there arose such incidents as assaults on petitioner’s employees, insults to the Director of the company, damages to a window of the building occupied by said company and damages to an automobile belonging to the Director, and that on some occasions they attempted to prevent and did prevent the entrance to the building of petitioner’s employees who had remained in their jobs; they were insulted and the food which was occasionally sent to them from outside was ruined. Occasional attempts were also made to prevent the entrance to the building of persons who did business with the petitioner and with other companies and persons occupying said building. The police officers stationed there were at times the victims of insults and provocations.
On the other hand, the trial court was of the opinion that the police had furnished protection to the petitioner and had carefully maintained the order in front and about the building occupied by “El Imparcial”; that in the instances in which assaults or injury to the property took place, the police promptly and efficiently proceeded “to arrest the guilty persons and to submit them to judicial action,” and that the police intervention was efficient insofar as it allowed for the resumption of the publication and distribution of the newspaper and inasmuch as the individual acts of violence were considerably reduced. Finally, it concluded that the acts of violence which occurred lately (the judgment of the *170Superior Court Was rendered on June 17, 1960) were not directed against the petitioner but that they occurred between the members and persons affiliated to the Teamsters Union and said seamen union. In view of these conclusions, the trial court decided that even if the established facts should meet requisites (a), (b), (c) and (d) of § 5 of Act No. 50 of 1947, mentioned above, the evidence had not met requisite (e), and it declared itself without jurisdiction on the merits to entertain the preliminary injunction requested.3 From this decision the petitioner filed the appeal now before us pursuant to the special provisions of § 8 of said Act.
But before we consider the merits of the judgment appealed from, we must first dispose of a previous aspect of the case, also of a jurisdictional nature, as to which the trial court did not make any conclusion or statement whatsoever, and which has not been discussed before us by the parties either. We refer to the provision contained in § 6 of Act No. 50 to the effect that: “No restraining order or in-junctive relief shall be granted to any complainant who has failed to comply with any obligation fixed by the laws involved in the labor dispute in question, or who has failed to make every effort to settle such dispute either by negotiation or with the aid of the Conciliation Service and voluntary arbitration.” As it may be seen the preceding provision constitutes an absolute bar to the granting of an injunction in cases involving labor disputes unless the complainant has assumed a conciliatory attitude and has performed the acts specified therein to settle the dispute. Regarding a similar provision contained in the Norris-La Guardia Act, 29 U.S.C.A. § 108, *171a conflicting view has existed from the beginning among the courts as to whether it applies or not in cases involving the commission of unlawful acts of violence. If this provision were applicable in cases where the relief is sought on the basis of acts of violence, it would not be sufficient for the court to make all the findings of facts provided in § 5. It would still be precluded from granting the relief unless it were proved that the complainant has made every effort to settle such dispute either by negotiation, conciliation or voluntary arbitration. The Supreme Court of the United States, in Brotherhood of Railroad Trainmen v. Toledot P. & W. R. Co., 321 U.S. 50 (1944), almost leaves no room to doubt that the above-mentioned provision of the Norris-La Guardia Act, similar to § 6 of our act, applies and it must be complied with before injunction is granted even in those cases where the commission of unlawful acts of violence has been invoked.4 However, this decision admits that there may be some exceptions where the relief may be granted although the petitioner has not complied with said requisite. What these exceptions may be and the extent or degree to which the negotiations for settlement should be made, according to the circumstances of each case, is not clearly established. For a discussion of this problem in its different aspects, see the Annotation in 150 A.L.R. 819, following the-case of Brotherhood of R. Trainmen v. Toledo, etc., and the cases cited therein. See also J. M. Michael & Co. v. Iron-workers Local, etc., 173 Fed. Supp 319, 325-326 (1959).
*172The evidence before us (Record pp. 12-20) establishes that on June 1, 1960, several days after the strike had been ■called and after acts of violence were being committed, and before the present appeal was filed on June 9, the petitioner, trying to find a solution to this labor dispute, personally requested the services of Mr. Adolfo D. Collazo, the Director of the Conciliation and Arbitration Bureau; that Mr. Collazo contacted Mr. Chavez, the representative from the Teamsters Union and invited him to a meeting to be held on June 2, at which three representatives from this labor organization and representatives from the petitioner were present; that there was also another conciliator from the Department of Labor and that the meeting did not succeed in its objectives because the representatives from the Union left alleging that '“El Imparcial” had not attended in good faith since it had ■preferred charges against said Union; that the conciliator informed them that they should make every possible effort to settle the problem and someone, a representative from the ■company, also declared that in discussing the problem they may reach an agreement. The representatives from the Union got up and were ready to leave and Mr. González, attorney at law, as representative of the petitioner, invited them to continue with the meeting, that they may possibly ■•settle the problem by discussing it; that the representatives ■of the petitioner also requested them to set forth their demands and to state what they wanted, but that the representatives of the Union insisted on leaving and left. The last ones to leave the premises where the meeting was being held were the representatives from “El Imparcial.”
In harmony with the restrictive spirit of Act No. 50 against the granting of injunctions in this type of cases, we ■now assume the position that § 6 of said Act equally applies to those cases in which the commission of acts of violence is invoked as basis for requesting this remedy, and that, there-rfore, the provisions of § 6 should be complied with as a con*173dition precedent to the issuance of a restraining order, without it being understood that we are now stating our view with regard to the position to be assumed by us in other circumstances, or where labor-management relations of another character are involved, and state, for present purposes and with regard to the preliminary injunction requested, that the record shows that the petitioner substantially complied with the efforts to reach a conciliation and settlement of the dispute as required by § 6 of Act No. 50. Having disposed of this aspect of the case, we shall now consider the judgment rendered by the Superior Court.
As we stated above, the trial court declared itself without jurisdiction on the grounds that the requisite provided in paragraph (e) of § 5, “That the public officers charged with the duty to protect the property of the complainant are unable or unwilling to furnish adequate protection” had not been proved. The petitioner does not argue that the police was unwilling to furnish them protection and, obviously, the record would not establish the contrary, but it does maintain that notwithstanding the desire and willingness of the peace officers to that effect, the evidence showed that they were unable to furnish a full and adequate protection.
Captain Luis M. Pérez, a police officer, testified that he had witnessed several assaults and acts of violence committed on different occasions by the respondents Humberto Trias, Cruz Roque Vicéns and José Gil de Lamadrid on the persons of petitioner’s employees, without any provocation on their part, some of these assaults having occurred at the very entrance of the building of “El Imparcial”. These acts occurred near the peace officers, and notwithstanding the immediate arrest of the transgressors, they were repeated by the same persons. He identified other respondents as persons who participated in the strike and who directed it, and he stated that they belonged to the Teamsters Union. The witness testified as to some insulting phrases which were *174shouted, from the picket line such as “Ayuso, murderer, coward, you killed Aguilita, come on out, come out” and other phrases, which phrases were uttered in front of the entrance to the building. Besides the acts of violence he described, the officer testified that he had knowledge of the occurrence of other acts which he did not witness personally. The pickets were formed by employees of the petitioner and by persons who were not. Loudspeakers were frequently used and more so when there were employees inside the newspaper building. The pickets were maintained uninterruptedly during the 24 hours of the day and night. Upon being examined by counsel for the respondents, Captain.Pérez testified:
“Q. Captain Pérez, isn’t it a fact that during the strike when the violence was taking place on one occasion there were as many as 200 or more SIU pickets in the area where the violence was taking place? A. They were about the same as the Teamsters, if the Teamsters had people, one night I met about more or less more than 50 that came from Ponce. When I asked them from what place are you, they told me, I am from Ponce. Q. You know where the SIU pickets came from? A. From different places, from Santurce, there were Americans, there were two, three or more. ... Q. Regular seamen. During this period of time when there were 200 or 300 pickets of SIU present and a like number of the Teamsters, isn’t it a fact that on some occasions there may be 100 or 200 policemen at that time? A. We never had 200 policemen.”
The witness described up to a maximum of 63 policemen spread out in different parts of the area. Thereafter he stated that at present the people entered and left the building of “El Impartial” without being stopped by anybody and that the newspaper was being published and also sold in the streets. He also stated, upon being examined by petitioner, that the assaults witnessed by him had been committed before •the SIU pickets were established and that he never saw the members of this union attack the employees of the company. Recently there had been problems between the members of -the SIU and the Teamsters and in his opinion the atmosphere *175which prevailed in the vicinity of “El Imparcial” was not normal.
First Lieutenant Alejandro Oliveras, Commander of the District of San Juan, after making reference to several assaults and acts of violence on the part of the picketers against the employees of the company, and to provocations made from the picket line in front of the newspaper, calling its owner “a criminal, a bully” and other things of the sort, sometimes uttered through loudspeakers, stated that:
“Q. And tell me, Lieutenant, could you describe the atmosphere that has prevailed in the premises of El Imparcial by reason of that conduct on the part of the pickets, of violence and provocation? A. There has prevailed an atmosphere of very high tension due to the incidents which emerged so frequently. Q. How many policemen were there, more or less, or are there ? . .. A. There were times when there were forty or fifty men, other times there were more, because the place where the incidents were taking place was large. Furthermore, the police was unable to prevent, loithin their limits, these incidents. 'Q. And my question now is the following: notwithstanding the presence of the police at that place, how was it possible for those assaults and insults to take place? A. The situation %vas so spread out that we could not humanly give the protection that the place and the persons there actually required. Q. Is this the same situation that prevails at present? A. Still.”
The Lieutenant explained that these acts had occurred in front of “El Imparcial” very near its entrance, at Comercio Street, Fernández Juncos Avenue and Nolasco Rubio Street, that is, in the vicinity of the building facing four streets. The witness testified that certain incidents had occurred with regard to the free access to the building and he described the occasion when while accompanying two persons who wished to go into a collecting agency located in said building, respondent Humberto Trias shouted in front of the public, and repeated it several times, that he (the Lieutenant) was strikebreaker number one of “El Imparcial”. Such incidents were 'repeated against several persons which were about to enter *176the offices which had nothing to do with the newspaper. In the pickets whence the assaults and provocations arose there were employees of “El Imparcial”, but in their majority they were members of the Teamsters Union. At the time when the hearing of the case was held, they were still maintained during the 24 hours of the day. He reaffirmed that he had no knowledge of any assaults made by the other union on the employees of the petitioner, “but rather the assaults have been on the part of the Teamsters against the employees of ‘El Imparcial’ and against the pickets of the Seafarers.”
Upon being examined by respondents’ counsel, Lieutenant Oliveras stated that they had attempted to reduce the pickets on both sides to ten only after the situation became too tense, that there were never 100 pickets from the SIU and what happened was that people had gathered around from one side and another; that there were times when more than 500 persons gathered behind the pickets maintained by the Teamsters near the entrance. At the other end of Fernández Juncos Avenue, beyond the territory of “El Imparcial” where the other union was picketing, there never was one-fourth or one-fifth of that number. After referring to some respondents as persons participating in the strike, the witness testified that these persons were mingled in an enormous crowd congregated there and that thereafter some measures had to be taken to clear the place. Three Molotov bombs were thrown against the police which exploded in the same place where the officers were trying to restore the order. It was impossible to determine who threw those bombs. Lieutenant Oliveras also described the state of provocations, threats and insults from the pickets against the newspaper and the persons who remained inside. The respondent Gil de Lamadrid, who had climbed on top of a bus, urged the public to take whatever action was necessary if they saw a strikebreaker entering the building, and that regarding the police, that they already knew what they had to do. Another *177one urged the public to prevent by any method whatsoever the entrance of any person into the newspaper. The respondent Ojeda shouted through the loudspeakers that the police officers were receiving money from “El Imparcial”, and he repeated this phrase in the presence of a judge, and in the presence of said judge he also declared that they had to win that strike at all costs even if it causes bloodshed. One of the pickets, a member of the Teamsters Union, named Angel Luis Vélez, offered $1,000 before a group of persons if they killed the witness, Lieutenant Oliveras. He stated that in his presence the respondent Trías Conde caused damages to the automobile of Director Mr. Ayuso, denting its top with a stone weighing about ten pounds.
Commander Benigno Soto, who is in charge of the police force of the metropolitan area, upon being examined by the petitioner’s counsel stated that: ■
“Q. Could you explain the atmosphere that prevailed or prevails there near El Imparcial? A. Well, the atmosphere .... was disturbed, it was not normal; the atmosphere is abnormal. Q. According to your own appreciation of the abnormal atmosphere about El Imparcial, do you believe, from your own experience, that El Imparcial can operate its business normally? A. No, sir, I do not think so. Q. You have already spoken of several assaults of which you have knowledge. My question is as follows: has there been police supervision in this whole labor movement in the vicinity of El Imparcial? A. Well, close to the premises, in the surroundings yes, but outside of that ambit, no. Very little. Q. How can you account for the personal assaults that took place in the surroundings of El Imparcial, notwithstanding this vigilance that you have kept? A. Well, we can not spread out in such a manner as to give an adequate protection to the persons there. At times those assaults occur outside the ambit where we are working■. Q. That is, that at times they occur so suddenly that it is impossible for you to avoid them? A. They also occur suddenly, notwithstanding our presence there, and we can not avoid them. At times we have to wait till the incident takes place becausé we cannot interfere with the persons unless an offense has been *178'Committed in our presence. Q. Due to this state and ^atmosphere of violence that has prevailed in that place, is it not ■true, Commander, that free access has been obstructed there, •not only to the plant of El Imparcial, but to the tenants of the building1? A. Yes, sir.Q. Do you believe that the threats, the danger of an attempt against the property and against the persons employed in El Imparcial have ceased? A. Right now it has not ceased.”
Upon being examined in English by respondents’ counsel, Commander Soto testified:
“Q. At any time during the strike, have you ever stated to any of your superiors, or anyone else, that the police were not able to take care of the strike situation at El Imparcial? A. Well, we have reinforced the police down there but we cannot control everything. Q. But you can’t? A. We cannot control everything. Q. Are you controlling the strike situation now? A. Now it is under control. Q. How long has the strike been under control? A. I should say two or three days because of the fights between SIU members and Teamsters. Q. And those are minor skirmishes in the strike? A. Very close to the building. Q. Have you, or any of your officers, refused at any time during the strike to give police protection to anybody wanting to leave or enter the building? A. That is our duty, to give protection to both parties. Q. My question is have you or any other officer at any time during the strike refused to give protection? A. No, we have to protect any person who asks us for protection. Q. Absolutely? A. That is our duty. Q. Your duty, and you have been ready and willing and able during the strike to give what protection is necessary, is that correct? A. Well, some times, so many persons ask for protection that that protection is not enough. Q. Give me an example of that. A. For example, we have received information that many of the employees of El Imparcial have been threatened in their homes and on their way to their homes, when coming out or entering to the Imparcial, so we can not give enough protection to those people. Q. Obviously you cannot send police to the homes of all the people involved. A. That is right. Q. At the present time the newspaper is operating, is it not? A. That is right. Q. And people are going in and out of the building? A. That is right. Q. And the newspaper is being printed?
*179A. That is right. Q. And trucks come, pick up the newspaper and take it away? A. That is right. Q. And there are no incidents, there have been no incidents at the picket line in the last, at least this week, is that correct? A. In the -picket line corner of Nolasco and Fernandez Juncos Avenue there have occurred fights between members of the SIU and members of the Teamsters. Q. Those are matters you have been able to control? A. Yes, we control the situation now.”
Upon being examined by the Court, the Commander testified that usually there were about 93 to 100 policemen in San Juan and Puerta de Tierra including the staff of officers, and that actually there were around 150 more who were brought from different parts of the island. Upon being examined by petitioner’s counsel:
“Q. Tell me, Commander, the truth is that all these assaults of which you have knowledge have occurred notwithstanding the presence of a great number of policemen there? A. They have occurred. Q. And which you are unable to prevent? A. And %ohich have not been prevented. Q. Is that true? A. That is the true situation. Q. And that at present there are fights between the two unions in front of El Imparcial? A. There are fights, every day there are fights. Q. This atmosphere that prevailed before, is it the same one that prevails now? A. The atmosphere there is tense, I mean it is abnormal, it is not normal.”
The employee Pedro J. Burgos testified that “El Impar-cial” ceased its publication since May 30 because of the strike of a group of employees of the newspaper in concert with the Teamsters, and it resumed its publication with a reduced number of pages on June 13, 1960. He referred to the assaults and threats made to the employees who remained in their jobs, including the destruction of the food brought to them from outside, preventing many of the employees, by those threats, from going to work particularly the majority of the women; he referred to the interruption of the free entrance of the employees and clients of the petitioner to the building, and to the breaking of the screen which protected a *180window in the building at the time when it was rumored that the pickets were going to enter the newspaper. He testified that the circulation of El Imparcial had diminished in more than 50 per cent, that it had had great reduction in ads and that its late publication had adversely affected its sale. The petitioner offered, but upon an indication from the Court it desisted from presenting, some specific evidence regarding the losses sustained, since it would be cumulative.
Obviously, the evidence in the record goes beyond establishing sporadic breaches of the peace arising during a labor dispute — usually conducted in a peaceful way — which the police could suffocate at once with its intervention or by the arrest of the transgressors, and which would be the product of some isolated behaviour or of a momentarily roused spirit. The indisputable facts are more serious than what the trial court deemed them to be. Considering these facts in their full significance, they show the existence of a persistent state of violence and coercion maintained relentlessly by the respondents or some of them as a calculated means to prevail over the labor dispute and to win the strike even with bloodshed.
The respondents or several of the respondents persisted in maintaining this unlawful state of violence by the repetition, sometimes by the same persons who had been previously arrested, of assaults, personal provocations and insults, as well as damages to the property, notwithstanding the continuous and close presence of a considerable number of policemen and officers, in open defiance of the police authority established there and in contempt of the respect due them, which was also the object of assaults (Molotov bombs were thrown against them), threats and provocations, including putting a price on the head of a police officer. Because of the existence of a labor dispute and of the lawful right to establish pickets and to announce it in the vicinity of petitioner’s company in order to win followers, the police by *181itself could not prohibit or prevent in advance, as a precautionary measure, the presence there of respondents transgressors of the law, nor of any other person interested in the dispute. According to the testimony of Lieutenant Oliveras, it was impossible for the police to prevent these incidents, in a situation which had become abnormal and tense. It was unable to prevent them. As Commander Soto stated, they had to wait until the incident occurred because they could not intervene with the persons unless they had committed an offense.
In the circumstances which appear from the evidence, such state of violence thus maintained by the respondents or by several of them could not be overcome nor dissolved with the subsequent arrest and prosecution of the transgressors. In this sense, the protection afforded by the police is not adequate. As it may be seen, the picket itself constitutes the sensitive border line from which may sprout either the lawful . and peaceful activity or the danger derived from any unlawful act. Notwithstanding the willingness at all times to fulfill their duties, as shown in the record, the evidence satisfactorily established that these officers charged with the duty to protect the property of the petitioner were unable to furnish an adequate protection. The police officers themselves indicated several situations of fact in which, in their judgment, it was impossible for them to furnish the adequate or necessary protection against the occurrence of incidents and provocative acts. Upon being asked whether according to his own appreciation of the abnormal atmosphere which existed in the vicinity of “El Imparcial” and from his own police experience, the company could operate its business normally, we have already seen that Commander Soto stated without any hesitation whatever that he thought it could not.5
*182At the time when the hearing for the preliminary injunction was being held, the atmosphere of violence still prevailed, according to the testimony of the officers themselves, although during the last days the strike was under control, ironically, due to the fights between the members of the SIU and the Teamsters. The trial court concluded, in effect, that the acts of violence which occurred lately had not been against the petitioner but between the members of the Teamsters Union and the other union which intervened, but this fact did not alter the present situation nor did it fail to equally affect the petitioner, since the violence between the unions occurred within the same labor- dispute to which it was a party and in the same place wherein said dispute was taking place.
 Ordinarily, it is not the function of the courts to prohibit criminal acts in order to prevent their commission. Generally this function rests with the executive spheres-charged with the duty to maintain public order. However, when in the protected and privileged field of activity of a labor dispute the presence and intervention of the officers charged with the duty to maintain the public peace is unable to prevent the breach of the peace and that acts of force be repeated to the extent that an atmosphere of violence and intimidation persists, judicial intervention of a preventive type is permitted and sanctioned by the very same Act that protects this privileged field of action in order to insure that the labor dispute be conducted in a peaceful and orderly way such as is desirable in this type of controversy, with the full *183guarantee and protection of the interests in conflict.' With-fegard to the requisite fixed in paragraph (e) of § 5 of Act No. 50, and in view of the facts appearing from the record, the preliminary injunction should not have been denied.
This conclusion is not in conflict with the authorities relied upon by the trial court, Donnelly Garment Co. v. Dubinsky, 154 F. 2d 38 (C.A. 8); Carter v. Herrin Motor Freight Lines, 131 F. 2d 557 (C.A. 5); and Wilson & Co. v. Birl, 105 F. 2d 948 (C.A. 3), which were the only decisions cited by the respondents in the brief two-page argument filed in this Court. The Dubinsky case, amply cited, involved an action for an injunction prosecuted in 1942 (55 Fed. Supp. 587, 589) wherein the defendants were charged with having entered into a conspiracy among themselves and with other persons to compel the plaintiff Donnelly Garment, by violence, fraud and by threats of such unlawful acts, to recognize another union of which its employees were not members as the sole bargaining unit, and to compel the employees of the Company to become members of said union. It was alleged that the public officers charged with the duty to protect the plaintiff against the unlawful acts which had been threatened were unable or unwilling to furnish an adequate protection. In the first place, the Court of Appeals included in the record that the district judge had concluded that said conspiracy or unlawful threat had not existed as a question of fact. But assuming that this was not so, the Court of Appeals was of the opinion that the plaintiff had failed to make the proof required by § 7 (e) of the Norris-La Guardia Act (§ 5 (e) Act No. 50). The district judge concluded that it had not been established that the police of Kansas City was either unable or unwilling to furnish adequate protection against any violence which “might occur” on the picket line or elsewhere, “if and when a strike occurs” at Donnelly, or otherwise, to protect plaintiff’s employees who may not be in sympathy with any strike called by the union and he added that the *184experience in strikes in other cities and the fact that some or all of the strikers may be women does not justify a finding that the police force of the city is unable or unwilling to fur-nish protection against any violence which might occur. The 'Court of Appeals agreed that no other finding could have been :made on the evidence in this record. It pointed out that no ■Strike had ever been called against the plaintiff nor any acts of violence committed against it and that in the strikes of 1937 which were attended by violence by the union, it hajd been decided, when the injunction was granted, that the police Was able but unwilling to prevent the violence which occurred there and that since then changes in the local government and a complete reorganization of the police force had taken place. Finally, the Court of Appeals brought attention to the fact that the plaintiffs failed to call the police officers to the' witness stand in support of the allegation that they were either unable or unwilling to give plaintiffs adequate protection against any acts of violence reasonably to be anticipated, 'thus depriving the trial court of the opportunity to ascertain, .'from the testimony of these officers, their willingness to discharge their duties. The Court of Appeals concluded that 'the record was barren of any evidence upon which the trial -court could have made the finding requisite to jurisdiction and from the absence of said testimony it inferred the fact that had the testimony of said officer been offered, it would have been against the plantiffs. Obviously, the facts of this case are not similar to the. situation of the case at bar. In the Carter case the question turned mainly on the requisite of negotiation and voluntary abitration of the dispute contained in § 8 of the Norris-La Guardia Act (§ 6 of Act No. 50). The Court of Appeals reversed the decree of injunction which had been granted and it concluded that it ought not to have issued by reason of the failure to comply with such requisite. Thereafter, it held that the plaintiff had also failed to establish that the local authorities could not or would not *185furnish adequate protection. To this end it summarized the testimony of a police officer in the sense that the latter was able to furnish and did furnish protection to the plaintiff and that he could maintain and did maintain the peace in front of plaintiff’s business. The court found that this evidence negatived the allegation and finding that the local authorities ■either could not or would not give protection. In the Birl case, which involved a labor dispute to obtain a closed shop, it was stated that there had been little violence in general, and no evidence that the three or four instances of violence had been ratified, and that the picketing of plaintiff’s plant was being carried on under police supervision and control, and "the police appeared to have supplied protection against injury to physical property. In Green v. Obergfell, 121 F. 2d 46 (C.A.D.C.), cert. denied, 314 U.S. 637, wherein the question -of police protection was also raised, the Court of Appeals, in reversing the decree of injunction granted, points out that the evidence failed to show said lack of protection, or that the ■unlawful acts were not actually abated and the offenders punished long before the trial of the case; that in fact, the record showed that the police officer testified concerning -events which occurred in 1935, the original complaint was filed in 1937 and the hearing was held in 1939.
In the interpretation of the federal legislation and of the .state laws which to a greater or lesser extent have banished the injunction from the labor-management field, violence in itself during a labor dispute and the unlawful or abusive methods of coercion have never been considered as being beyond the reach of this traditional equitable relief which ■protects a party particularly affected by criminal acts against irreparable injury, notwithstanding the penalties provided by the penal statutes for such acts. The courts have never •disagreed in this respect. Thus, under its own terms, the Clayton Act of 1914 allowed the issuance of an injunction only when it was necessary to prevent irreparable injury to *186■the property or to property rights, when there was no adequate remedy at law, it being ordinarily considered by the •courts that in situations involving labor disputes the violence •or the unlawful or abusive methods of coercion produced such state of damage. Such has been the case under the Norris Act of 1932, which expressly excludes unlawful acts or fraud from the activities which were immune to the granting of an injunction.
However, pursuant to the Norris-La Guardia Act and to the adoption which we made thereof by Act No. 50 of 1947, violence or unlawful acts of coercion are not sufficient for injunctive relief to prevent irreparable injury, as was the case under the law, prior to the adoption of said statute, and still is in some state jurisdictions where, upon adopting a similar legislation, the requisite fixed by $ 7(e) [§ 5(e)] was not included. It is necessary to determine that the public officers charged with the duty to protect the property of the party requesting the remedy are unable or unwilling té furnish adequate protection.6 On the other hand, it is not sufficient for the police force to furnish protection; it must *187be an adequate protection. The term “adequate” which here has a dual import of fact and law, is not a mere characterization of more or less content. In harmony with the judicial precedents already known, it had to be used by Congress within the scope of the constitutional guarantee of the due process of law. According to the principle laid down in Truax v. Corrigan and in other cases alluded to in the congressional debates of the Norris Act, the denial of an injunction in a labor dispute in which one of the parties sustains irreparable injury in circumstances where the protection offered by the police against acts of fraud or violence is not eifective, would ultimately lead to a deprivation of the property without the due process of law. Hence, the fundamental meaning of the characterization of adequate of the police protection.
 In the light of this concept of evaluation regarding the scope of the constitutional guarantees, it is not always possible to decide the problem in terms of a quantitative formula of the protection offered. It is necessary to make a reasonably balanced evaluation of each situation in the light of the facts and circumstances of each particular case and of the values involved therein. A large police force may not give an adequate protection in the presence of certain factors. Together with ostensible facts underlying the conduct of certain persons or group of persons, there coexist at times certain harmful subjective elements or designs and purposes, the pursuit of which the police, no matter its force, is not always able to prevent. Such is the peculiarity and at the same time the difficulty presented by the picket that is not conducted in an orderly way and in which there might coexist, without a definite demarcation, the inviolate expression of freedom of speech or the exercise of a lawful labor-management right with acts of fraud and violence. Under these circumstances, when violence thunders out, there overhangs the danger that an effective protection to actually restrain *188the unlawful acts might operate equally as the suppression of the lawful rights of expression. In fact, there have been precedents. Cf. Drivers’ Union v. Meadowmoor Co.,. 312 U.S. 287, 294 and Annotation 132 A.L.R. 1218. It is always preferable that the peaceful activities be not suppressed if •the unlawful act may be prevented.
Whether an adequate police protection is furnished or not presents ultimately a question of law, insofar as this prevents •or permits, in law, the granting of an injunction.7 In deciding this question, we are at liberty to make our own estimation of the indisputable facts in the record, and according to them we conclude, as a question of law, that the protection furnished by the police was not adequate. The petitioner *189has a right to be protected against all conduct on the part of the respondents which, even within the abnormality created, by a strike movement, prevents it from operating its business, normally, free from personal assaults, threats or intimidation made upon its employees not participating in the strike whO' wished to work but refrained from doing so on account of said assaults and threats; free from injury to its physical property and from obstacles to the free access to its premises; free from intimidation and insults and from the state of violence created in this labor dispute.8
 Since the police protection furnished was not adequate in this case, it is appropriate to issue the preliminary injunction if the other requisites provided by § 5 are present. The indisputable facts in the record, considered in the light of the doctrine applicable to this case permit us to conclude in addition: (a) that acts of violence have been committed which had not yet ceased at the time when the hearing was being held before the trial court and that in the absence of any indication to the contrary, they will continue to be committed unless restrained, cf. Tri-Plex Shoe Co. v. Cantor, 25 F. supp. 996; Local 167 v. United States, 291 U.S. 298, 297, 298; Levy and Devaney, Inc. v. International Pocketbook Workers, etc., 159 Atl. 795, 796; (b) that substantial and irreparable injury to petitioner’s physical property 9 will re-*190suit; (c) that greater injury will be inflicted upon the petitioner by the denial of the preliminary injunction than will be inflicted upon the respondents by the granting thereof. In effect, the respondents cannot invoke a balance of convenience in their favor which would permit them to commit acts in violation of the law; (d) that petitioner has no other adequate remedy at law. The arrest and eventual criminal prosecution of the offenders does not furnish, in the circumstances of this case, such remedy.
In view of the foregoing, the order appealed from is reversed and the case is remanded to the trial court, with instructions, according to the former conclusions: (a) to issue the preliminary injunction against the respondents or against such respondents as may be appropriate pursuant to the evidence in the record, in such terms as are just and adequate to guarantee the rights of the parties in this labor dispute in the light of all the circumstances involved therein, and pursuant to the provisions of §§ 2, 4, 5 (a) and 7 of Act No. 50; and (b) to continue the proceedings regarding the permanent injunction.

 It is not necessary that we stop to examine whether a third-party complaint lies in a proceeding for a preliminary injunction under Act No. 60 of August 4, 1947, which applies here. It is evident that according to the allegations made in their third-party complaint, the respondents assumed to place on another union the responsibility for the acts charged against them in the complaint, which they also did in their own answer by way of an affirmative defense. It is obvious, then, that the former decision of the Court as to the third-party complaint regarding the preliminary injunction, did not prevent them from offering evidence to substantiate such affirmative defense, which they did not do.


 Act No. 50 of August 4, 1947, was an almost literal adoption by our Legislative Assembly of the Norris-LaGuardia Act of 1932, 29 U.S.C.A. § § 101-115, which deprived the courts of the United States of their equitable jurisdiction to issue injunctions in cases involving labor disputes, except in the strictly limited way in which Congress allowed them to continue exercising such authority. The situation then prevailing, with all its effects and projections in the national economy and in the desirable labor management relations, which induced Congress to adopt such a drastic measure limiting the power of the federal courts, appears in its shocking reality from the spirited debates that took place in Congress during the discussion of said-act. Congressional Record, Vol. 75,-pp. 5462-5515 (House) ; pp. 4502-4511, 4618-4630, 4676-4696, 4754-4761; 4762-4780, 4914-4920, 4927-4939, 4996-5019 (Senate). An examination of these debates clearly' shows that historically, the situation which the Norris-La Guardia Act intended to correct did not exist here. However* in the absence of any legislative history of the Bill which later became Act No. 50, we must conclude that the statute was adopted in 1947 for the same purposes of public policy as the ones contained in § 2 of the Norris-La Guardia Act, 29 U.S.C.A. § 102, to protect organized labor and with the interpretation given by the courts to similar provisions of this statute.


 There is not the least doubt that this case involves a labor dispute according to the definition of said term in § 9 of Act No. 50, although later a rival labor union intervened therein, the provisions of said law-being then of strict application. Cf. Negro Alliance v. Grocery Co., 303 U.S. 552; Milk Wagon Driver’s Union v. Lake Valley Co., 311 U.S. 91; Allen Bradley Co. v. Union, 325 U.S. 797, 805 (n. 11), 807 (n. 12); Telegraphers’ v. Chicago & N. W. R. Co., 362 U.S. 330; Marine Cooks v. Panama SS Co., 362 U.S. 365.


 In the case of Brotherhood of R. Trainmen v. Toledo P. & W. R. Co., the Railway Labor Act of 1934, 48 Stat. 1195, was involved in the labor dispute, and it provided for the direct negotiation of the dispute and for mediation and voluntary arbitration between the parties. The employer' negotiated directly with the employees and engaged in mediation with them, but it repeatedly refused to submit to voluntary arbitration, while-the Union agreed to it. The Court stated that if the employer had submitted to arbitration, it would have averted the strike, the violence which followed, and the need for an injunction. The acts occurred in December, 1941, when a national emergency arose by the attack on Pearl Harbor.


 The term property as used in paragraph (e) of $ 6, similar to § 7 (e) of the Norris-La Guardia Act, and as it was used for similar purposes in the Clayton Act, 29 U.S.C.A. § 52, is not limited to corporeal property. *182It includes the use thereof as well as the business or enterprise carried on by an individual. Cf. Knapp-Monarch Co. v. Anderson, 7 F. Supp 332, 335-336; Tri-Plex Shoe Co. v. Cantor, 25 F. Supp. 996, 998. And see: Truax v. Corrigan, supra; Duplex Co. v. Deering, 254 U.S. 443, 465; American Steel Foundries v. Tri-City Council, 257 U.S. 184, 202; Annotations and cases cited therein in 27 A.L.R. 418, 97 A.L.R. 1346 and. 106 A.L.R. 370. Ludwig Teller, Labor Dispute and Collective Bargaining, 620 et seg., Vol. 1. That the act did not establish any distinction between physical and intangible property was crearly expressed by Mr. LaGuardia. Debates, Congressional Record, Vol. 75, p. 5480.


 This provision and § 8 which imposes the previous obligation to-negotiate the dispute have been considered as the more drastic and innovating additions introduced into the legislation against the labor injunction. Referring to § 7(e), Representative O’Connor stated that the (federal) court should certainly not exercise any police power if the constituted authorities were willing and able to perform that function. It has been held that the officers referred to by said provision are the local police authorities of the city, county or state where the dispute occurs. Representative Beck, referring to said provision, remarked that such an inquiry would be an affront to the authorities of a state. Congressional Record, Vol. 75, pp. 5464, 5472. Although § 7(e), together with the other provisions of the Norris Act, answers to a congressional attitude meant to limit in a drastic way the jurisdiction of the federal courts to grant injunctions in those cases, it covers, in passing, the eternally touchy problem of the proper relationship between the federal and state sovereignty, thus avoiding to the extreme the federal intervention in functions which primarily belong to the state, such as the establishing and preservation of the public peace. As we indicated above, not all the states which enacted a legislation substantially following the Norris Act adopted § 7(e), and with the exception of the New York cases said provision scarcely appears as having been discerned in the state decisions.


 Seldom, as far as we have been able to find, has an attempt been made to define a priori the legal import of paragraph (e) of § 5 (§7(e) • Norris Act). One of these few expressions appears in Cupples Co. v. American Federation of Labor, 20 F. Supp. 894 (D.C. Mo.) followed with approval in General Flectric Co. v. Gojack, 68 F. Supp. 686 (D.C. Ind.), •cited by the petitioner in its brief. In the Cupples case, where the injunction was denied on the basis of the evidence, it was stated that: “What alleged facts or what proof would be sufficient to establish the fact that local officials are unable or unwilling to furnish adequate pro•tection? Of course, if there should be a definite declaration on the part of those officials of unwillingness to act that would be sufficient in that respect. Likewise, if after active co-operation by local officials, bloodshed •or violence resulted in spite of that co-operation and assistance, the proof of such facts would be sufficient. But certainly Congress did not intend that this court should await the declaration on the part of local officers ■of their unwilllingness to perform their duty. Most certainly it did not intend that this court should stand by until actual bloodshed, strife, and violence occur before it should lend its aid to then merely prevent- a repetition of what Congress evidently intended should be prevented in the first instance.” In Carter Const. Co. v. Nischwitz, 111 F.2d 971 (C.A. 7), it was stated that the protection contemplated by the statute was that which, in the light of the facts involved therein, would have ■enabled the plaintiffs to proceed with work on the projects. See comments by Frankfurter and Greene on 5 7(e) of the then Norris Bill in the Labor Injunction, pp. 221-222 and Appendix IX, p. 279.
In Rothenberg on Labor Relations, pp. 208-209, it is commented, and it is so in effect, that the reported cases display no special agreement on what constitutes the required quantum of proof under this subdivision or to what degree there must be a failure of protection. The situation seems to be decided in the light of the facts and circumstances present in each particular case.


 Cf.: Youngdahl v. Rainfair Inc., 365 U.S. 131; Hotel Employees v. Sax Enterprises, 358 U.S. 270; United Automobile Aircraft, etc. Workers of America v. Wisconsin Board, 351 U.S. 266; Building Service Union v. Gazzam, 339 U.S. 532; International Union, etc. v. Wisconsin Board, 336 U.S. 245; Alien Bradley Local v. Board, 315 U.S. 740; Hotel Employees Local v. Board, 315 U.S. 437; Drivers’ Union v. Meadowmoor Co., supra, but compare, in part, with Youngdahl v. Rainfair, supra; Local No. 332, etc. v. Grand Trunk Western Railroad Co., 239 F.2d 851 (C.A. 6); Southern Lines v. Amalgamated Ass’n, etc., 38 So.2d 765; United States Pipe Foundry Co. v. United Steelworkers, etc., 157 A.2d 542; Busch Jewelry Co. v. United Retail Employees Union, etc., 22 N.E.2d 320, 124 A.L.R. 744; Steiner v. Long Beach Local No. 128, etc., 123 P.2d 20.


 The Norris Act uses the term “property” only. Besides the fact that there is nothing in the legislative history of Act No. 50 which indicates a legislative intent in this sense different from the one contained *190in the Norris Act, according to well-grounded principles, the term “physical property” includes, for the purposes of this statute, the business or concern of an individual.


 I must indicate, however, that the assertion which brands as unconstitutional an act which prohibits the granting of injunctions in labor disputes -when the police protection is not adequate seems to me of a doubtful -validity and particularly absolutely unnecessary. That problem .is not before this Court in the present case and to anticipate a judgment on sudb -a .delicate matter is, in my opinion, to depart from the fundamental srtandaTd, flowing from the doctrine of separation of powers, which ipxo'hibits a court from anticipating a question of constitutional law before being in the necessity of deciding it. Ashwander v. Tennessee, 297 U.S. 288, 346 (1936); Commonwealth v. Aguayo, 80 P.R.R. 634, 577, 582 (1958).